Citation Nr: 0207952	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  98-12 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for internal 
derangement of the right knee, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to September 
1978, and from March 1984 to November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 1997 
and July 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  

The Board also notes that the veteran requested that he be 
afforded a Travel Board hearing at the time he submitted his 
substantive appeal in May 1998.  The veteran submitted a 
statement in February 2000 wherein he requested that his 
request for a hearing be withdrawn.  Accordingly, the 
veteran's request for a hearing is considered to be withdrawn 
and the Board will adjudicate the claim based on the evidence 
of record.  38 C.F.R. § 20.704(e) (2001.


FINDINGS OF FACT

1.  The veteran's right knee internal derangement is 
manifested by anterior instability.

2.  The veteran's right knee is also shown to have limitation 
of flexion to 75 degrees with painful motion and evidence of 
degenerative changes with subjective complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
internal derangement of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Code 5257 (2001).

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A review of the veteran's service medical records (SMRs) 
reveals that he originally injured his right knee during his 
second period of active duty in August 1984.  He underwent 
surgery to repair a torn anterior cruciate ligament (ACL) and 
torn medial meniscus.  He continued to experience pain and 
feelings of weakness and instability in his right knee 
despite several courses of physical therapy.  The veteran 
underwent a medical board evaluation in September 1985 
because he was determined to be unable to participate in 
fitness activities involving marching, running, prolonged 
standing, walking, kneeling or squatting.  The veteran was 
eventually discharged from service due to a right knee 
physical disability in November 1985.

The veteran submitted a claim for disability compensation 
benefits for his right knee in November 1986.  He was granted 
service connection for internal derangement of the right knee 
in February 1987 and assigned a 20 percent disability rating.

The veteran continued to experience problems with his right 
knee after service.  He underwent additional surgery in 
December 1987.  His disability rating was increased to 30 
percent in February 1988 following a total temporary 
disability rating related to his surgery.  

The veteran's disability rating remained at 30 percent until 
the RO proposed to reduce the rating in January 1993.  
Following notification to the veteran and the passage of the 
required period of time, the RO reduced the veteran's rating 
to 10 percent in June 1993.  

The veteran appealed the reduction in his disability rating.  
The Board, in a decision dated in March 1997, restored the 
veteran's 30 percent disability rating.  The 30 percent 
rating was reestablished by the RO as though the reduction 
never occurred.  

The veteran submitted his current claim for an increased 
rating for his right knee in July 1997.  The Board notes that 
private treatment records from the University of Minnesota 
Hospital and Clinic were submitted by the veteran in May 1997 
in support of an unrelated claim for benefits.  The records 
covered a period from March 1993 to November 1994; however, 
they contained no pertinent evidence regarding the veteran's 
right knee disability.

Associated with the claims folder are VA treatment records 
for the period from June 1996 to July 1997.  The records show 
that the veteran was evaluated on several occasions for 
complaints of right knee pain.  An entry dated in July 1997 
notes that the veteran related that he experienced occasional 
episodes of locking and that he had fallen in April with a 
brief loss of consciousness.  X-rays of the right knee in 
June 1997 were interpreted to show little change from x-rays 
done in March 1994.  There was a very minimal lucency 
adjacent to the superior aspect of the cannulated screw in 
the femur that might represent slight loosening.  There was 
also a possibility of a small suprapatellar joint effusion.  
X-rays of the right knee in July 1997 reported no significant 
interval change.

The veteran was afforded a VA general medical examination in 
August 1997.  A history of the veteran's injury in service 
and his subsequent treatment was noted.  Several additional 
unrelated medical problems were also noted.  Physical 
examination reported several ranges of motion for the right 
knee.  The first results were reported as from 0 to 140 
degrees.  The second range of motion was reported as from 0 
to 130 degrees.  There was no motion of the knee for 
varus/valgus, anterior/posterior testing with the knee flexed 
at 30 and 90 degrees, respectively.  No diagnosis for the 
right knee was reported.

The veteran was afforded a VA orthopedic examination in 
October 1998.  The veteran related that standing more than 
five minutes caused pain in his right knee.  Also, getting 
out of a bath tub and standing caused pain.  He was limited 
to walking one-half block.  He said that he could climb a 
flight of stairs but would have to do it one step at a time.  
The veteran said that he experienced pain in the medial part 
of the right knee joint.  The pain was characterized as an 8 
out of 10.  The examiner reported that the veteran had an 
antalgic gait.  The veteran was noted to wear a gold point 
knee brace.  His standing balance was good.  Tandem gait was 
noted as normal.  There was no effusion or heat in the right 
knee.  The range of motion was described as 10 to 135 
degrees.  Muscle strength was 4/5 in extensors and flexors.  
There was no lateral instability but the anterior drawer sign 
was strongly positive.  There was no posterior drawer sign.  
There was tenderness at the medial joint space of the 
tibiofemoral joint but no tenderness at the lateral 
tibiofemoral joint space.  There was also tenderness at the 
medial and lateral facet joint of the tibiofemoral joint.  
There was no crepitation on examination but the veteran 
complained of pain with compression of the patella.  There 
was diffuse muscle atrophy of the right lower extremity.  The 
circumference of the right calf was given as 37 centimeters 
(cm) and the left as 39 cm.  The right thigh was measured at 
50 cm and the left thigh at 53 cm.  While the veteran related 
that he had been told his right leg was shorter than the left 
leg, the examiner reported that he could find no evidence of 
any leg length discrepancy.

The examiner noted that x-rays of the right knee revealed 
post-operative changes and minimal spurring of the right 
patella and sclerosis at the right medial tibial plateau.  
These were indicative of slight arthritic changes.  The 
examiner summarized the examination by noting that the 
veteran did not have significant stiffness.  The veteran felt 
that his right knee was unstable and required a solid knee 
brace to prevent instability as well as pain and swelling.  

Associated with the claims folder in October 1998 was a VA 
outpatient treatment entry from the orthopedic clinic dated 
in May 1998.  The entry noted that the veteran complained of 
his right knee giving way with pain, arthritis, and 
occasional locking.  The examination revealed that there was 
tenderness to palpation at the medial joint line with 
negative patellar crepitus.  The range of motion was listed 
as 0 to 140 degrees.  There was no effusion.  The assessment 
was jumper's tendinitis with probable medial compartment 
arthritis.  

The veteran submitted a claim for entitlement to nonservice-
connected disability pension benefits in January 1999.  The 
veteran reported that he had last worked as a forklift driver 
in September 1998.  He reported that he was treated for a 
neck injury on an ongoing basis since August 1998.

Associated with the claims folder are VA records dated in 
April 1999 that reflect an evaluation of the veteran's neck 
pain.  Results of x-rays of the right knee were also included 
and the report indicated that there were post-surgical 
changes from an ACL repair.  The knee was otherwise 
unremarkable.  

The veteran was afforded a VA orthopedic examination in 
December 1999.  The veteran complained of continued 
instability, especially when using stairs.  He also 
complained of daily pain and tenderness over the medial 
meniscus.  He reported a history of clinic visits and 
physical therapy over the last several years.  The examiner 
reported that the veteran was wearing a knee brace.  The 
veteran walked with a mild limp.  The right quadriceps muscle 
appeared smaller than the left quadriceps.  Deep tendon 
reflexes were 2+ at both knees.  The examiner further 
reported that testing for anterior and posterior cruciate 
ligaments revealed some mild to moderate laxity in pulling 
the leg forward.  This was described as primarily a laxity of 
the anterior cruciate ligament.  There was some laxity when 
testing the medial collateral ligament but the lateral 
collateral ligament appeared to be normal.  There was no 
fluid in the right knee, or crepitus or obvious bony 
deformity.  The examiner noted that a x-ray from April 1999 
showed no evidence of developing arthritis.  Current x-rays 
of the right knee were interpreted to show evidence of 
previous ACL repair and no significant osteoarthritis.  The 
examiner reported a range of motion for the veteran's right 
knee of 90 degrees while prone and 75 degrees while standing.  
The examiner reported diagnoses of status post ACL tear and 
medial cartilage tear in 1984, surgery for cartilage removal 
in 1984, status post ACL repair in 1992 with ongoing right 
knee instability and tenderness with some worsening in recent 
years.

Associated with the claims folder are additional VA treatment 
records for the period from November 1999 to May 2001.  The 
records reflect treatment for a number of complaints to 
include right and left knee problems.  He was treated in 
November 1999 for right knee pain.  His range of motion was 
listed as from 0 to 110 degrees and from 0 to 125 degrees.  
He was also noted to have weakness of the right quadriceps 
muscle.  The veteran underwent arthroscopic surgery on the 
left knee in January 2000 followed by additional surgery for 
the patellar tendon in June 2000.  The majority of the 
records relate to continued post-surgical treatment for the 
left knee and evaluation of his neck pain.

The veteran was afforded a VA orthopedic examination in March 
2001.  The examiner noted the veteran's left knee surgeries 
in 2000 and that the veteran wore a hard brace on his right 
knee and a soft brace on the left knee.  The veteran was 
employed by working on cars.  The examiner reported that the 
veteran listed to the right when he walked.  The gait was 
noted to be stiffened as well.  The examiner reported that 
the veteran had flexion to 90 degrees for the right knee in a 
prone position and to 85 degrees when standing.  There was 
some laxity of the right ACL.  The posterior cruciate 
ligament appeared to be normal.  The examiner also said that 
the medial and lateral collateral ligaments were "okay."  
There was no focal tenderness or swelling.  There was atrophy 
of the quadriceps muscles in both knee popliteal areas that 
was described as within normal limits.  Deep tendon reflexes 
were 2+.  The pertinent diagnosis was status post right knee 
injury in 1984 with status post medial meniscus repair in 
1984, medial meniscus surgery in 1987, status post right ACL 
graft surgery in 1991 and status post removal of a screw in 
the right knee in 1992.

The veteran was granted a separate 10 percent disability 
rating for arthritis of the right knee by way of a rating 
decision dated in July 2001.  The rating was made effective 
as of June 19, 1997, based on a diagnosis of arthritis of the 
right knee being of record at that time.  

II.  Analysis.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

In this case, the veteran's right knee internal derangement 
disability has been rated under Diagnostic Code 5257.  38 
C.F.R. § 4.71a (2001).  Under Diagnostic Code 5257, a 30 
percent rating is warranted where there is a severe 
disability involving recurrent subluxation or lateral 
instability and is the maximum schedular rating under that 
code.  The veteran is currently rated at the 30 percent 
level.  

The Board notes that because the veteran's disability is 
rated under Diagnostic Code 5257, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2001), and the analysis required under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), are not for 
application when rating this disability.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1997) (Diagnostic Code 5257 is not 
predicated on loss of range of motion; 38 C.F.R. §§ 4.40, and 
4.45 with respect to pain do not apply).

Although the veteran has claimed that a higher rating is 
warranted for instability, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards as set forth in Diagnostic Code 5257.  See 
38 C.F.R. § 3.321 (1998).  The current evidence of record 
does not demonstrate that instability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that problems 
with anterior instability have had an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1998).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

As noted in the Background section, the veteran was awarded a 
separate 10 percent disability rating for arthritis of the 
right knee in July 2001.  Separate evaluations may in some 
cases be assigned for non-overlapping manifestations of a 
knee disability.  See, e.g., 38 C.F.R. § 4.14 (2001); 
VAOPGCPREC 9-98, VAOPGCPREC 23-97; Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  However, the combined evaluation 
for the affected leg cannot exceed the rating for amputation 
at the elective level, were amputation to be performed.  38 
C.F.R. § 4.68 (2001).

Controlling laws and regulations provide that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).

Under Diagnostic Code 5260, a noncompensable rating is 
assigned when flexion of the knee is limited to 60 degrees; 
10 percent is warranted when flexion is limited to 45 
degrees; and 20 percent is warranted when flexion is limited 
to 30 degrees.  Under Diagnostic Code 5261, a noncompensable 
rating is assigned when extension of the knee is limited to 5 
degrees; 10 percent is assigned when extension is limited to 
10 degrees; and 20 percent is assigned when extension is 
limited to 20 degrees. 38 C.F.R. § 4.71a (2001).

In addition, when evaluating loss of motion, consideration is 
given to the degree of functional loss caused by pain such as 
has been repeatedly complained of by the veteran.  DeLuca, 
supra (evaluation of musculoskeletal disorders rated on the 
basis of limitation of motion requires consideration of 
functional losses due to pain).  In DeLuca, the Court 
explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups."  
Id.

The multiple VA examinations from 1997 through 2001 do not 
reflect range of motion measurements that would justify an 
increased rating under either limitation of motion diagnostic 
code.  The same is true of the VA outpatient treatment 
records where ranges of motion measurements were provided.  
The veteran was noted to have flexion limited to 75 degrees 
at the time of his December 1999 VA examination.  He was also 
noted to have extension limited to 10 degrees during the 
October 1998 examination.  These measurements represent the 
most favorable measurements in terms of possibly justifying 
an increased disability rating.  While the limitation of 
extension to 10 degrees does satisfy the criteria for a 10 
percent rating under Diagnostic Code 5261, the values simply 
do not satisfy the necessary rating criteria to warrant an 
increased rating.  The Board finds that the veteran's 
symptoms suggest difficulties that more nearly approximate 
the criteria for a 10 percent rating under either Diagnostic 
Code 5003 or Diagnostic Code 5261.  Therefore, an increased 
rating is not warranted based on the objective clinical 
findings of loss of motion.

Although higher evaluations may be assigned on account of 
functional losses that equate to disability contemplated by 
greater limitation of motion of the knee, DeLuca, supra, the 
salient point to be made in this regard is that the veteran's 
pain has been taken into account in determining his range of 
motion.  The several examination reports and outpatient 
treatment records document the veteran's complaints of pain 
and the ranges of motion achieved when testing the right knee 
with consideration of pain.  There is some evidence of 
atrophy of the quadriceps muscle on the right; however, 
muscle strength was still noted to be 4/5 on examination.  
Therefore, even taking into account the veteran's pain and 
the evidence of atrophy, the Board concludes that the veteran 
does not experience functional debility beyond that 
contemplated by his current rating.  Accordingly, the veteran 
is not entitled to a higher evaluation for his arthritis of 
the right knee disability under either Diagnostic Code 5260 
or Diagnostic Code 5261.

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  As noted above, 
extra-schedular evaluations are intended for application in 
cases in which the schedular evaluation is inadequate to 
compensate for the average earning capacity impairment due 
exclusively to service-connected disability.  38 C.F.R. 
§ 3.321(b) (2001).  The governing norm in such exceptional 
cases is a finding that the case represents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The record reflects that the veteran has not required 
hospitalization for his service-connected right knee since 
his last surgery almost 10 years ago.  The only 
hospitalizations occurring during the pendency of this appeal 
were unrelated to the right knee disabilities.  (The 
veteran's claim for pension benefits was based on unrelated 
disabilities involving the neck and back.)  Although the 
veteran's right knee arthritis is manifested by pain and 
limitation of motion, these manifestations are contemplated 
by the disability rating assigned.  Therefore, as with the 
claim for a higher rating based on instability, the Board has 
concluded that referral of this claim for extra-schedular 
consideration is not in order.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting increased ratings for the veteran's internal 
derangement and arthritis of the right knee.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).

The standard for processing claims for VA benefits was 
changed effective November 9, 2000, with the signing into law 
of the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law 106-475.  (Codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also clarified VA's duty to assist 
claimants in the development of their claims.  

The Board notes that the Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
114 Stat. 1654, app § 1611 (Oct. 30, 2000) (NDAA § 1611), 
originally amended 38 U.S.C. § 5107 to clarify the 
Secretary's duty to assist claimants in the development of 
claims for benefits under title 38, United States Code.  
Congress then enacted the Veteran's Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, 114 Stat. 1822 
(Nov. 1, 2000) (VBHCIA).  Section 104(c)(2) of the VBHCIA 
noted the passage of the NDAA and § 1611 and declared that if 
the VCAA was enacted after the NDAA, then § 1611 would be 
deemed for all purposes to not have taken effect.

As reflected above, the VCAA was enacted after the NDAA.  In 
keeping with section 104(c)(2) of the VBHCIA, § 1611 no 
longer was in effect as of November 9, 2000.  Moreover, under 
operation of the VBHCIA, § 1611 is deemed to have never been 
effect.

The VA General Counsel issued a precedent opinion in November 
2000 to address the issue of the effective date of the duty-
to-assist provisions of the VCAA.  VAOPGCPREC 11-2000.  The 
General Counsel noted that Congress clearly expressed its 
intention that the effective date provision of section 7(a) 
of the VCAA, regarding the amendment to 38 U.S.C. § 5107 
contained in section 4 of the VCAA, applied to all claims 
pending at the time of the passage of the VCAA, or 
November 9, 2000.  The General Counsel went on to conclude 
that Congress did not clearly express an intent as to the 
whether the duty-to-assist provisions were to be applied 
retroactively.  Ultimately, it was concluded that all of the 
provisions of the VCAA applied to claims filed on or after 
November 9, 2000, as well as to claims filed before then but 
not finally decided as of that date.

The United States Court of Appeals for Veterans Claims 
(Court) addressed the issue of retroactivity of the duty-to-
assist provisions of the VCAA in Holliday v. Gober, 14 Vet. 
App. 197 (2000).  In a per curiam order the court noted the 
legislative history and action in regard to NDAA § 1611 and 
the VBHCIA's seeming nullification of that provision upon 
enactment of the VCAA.  The parties in Holliday were ordered 
to submit additional briefing on a number of issues, to 
include the retroactivity of the duty-to-assist provisions of 
the VCAA.

In a subsequent decision, Holliday v. Principi, 14 Vet. App. 
280 (2001), the Court held that § 1611 of the NDAA was to be 
treated for all purposes as not ever having taken effect.  
Id. at 284.  The Court went on to hold that the amendments to 
38 U.S.C.A. § 5107 were applicable to any claim filed before 
the date of the enactment of the VCAA but not yet final as of 
that date.  Id., citing Luyster v. Gober, 14 Vet. App. 186 
(2000) (per curiam order).  In regard to the duty-to-assist 
provisions enacted under the VCAA, the court held that all 
provisions of the VCAA were potentially applicable to claims 
pending on the date of the enactment of the VCAA.  Id. at 
286.  The court then vacated the prior Board decision and 
remanded the case for consideration of the VCAA by VA in the 
first instance.

VA has also issued final regulations to implement the 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

In a more recent decision, the Court of Appeals for the 
Federal Circuit issued an opinion, which held that the duty-
to-assist provisions of the VCAA are not retroactive.  See 
Dyment v. Principi, 287 F. 3d 1377 (2002).  The Federal 
Circuit found that the effective date provision in section 
7(a) of the VCAA applied solely to the amendment of 38 U.S.C. 
§ 5107, as cited in section 4 of the VCAA.  Further, in a 
case decided May 20, 2002, a separate panel of the Federal 
Circuit concurred with the holding in Dyment that the duty-
to-assist provisions of the VCAA are not retroactive.  See 
Bernklau v. Principi, No. 00-7122, (Fed. Cir., May 20, 2002).  
The court categorically stated that the duty-to-assist 
provisions of section 3(a) of the VCAA were not retroactive.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
In this case, the Federal Circuit has held that the duty-to-
assist provisions contained in section 3(a) of the VCAA are 
not applicable retroactively.  

The amended version of 38 U.S.C.A. § 5107 is as follows:

(a) CLAIMANT RESPONSIBILITY.-Except as 
otherwise provided by law, a claimant has 
the responsibility to present and support 
a claim for benefits under laws 
administered by the Secretary.

(b) BENEFIT OF THE DOUBT.-The Secretary 
shall consider all information and lay 
and medical evidence of record in a case 
before the Secretary with respect to 
benefits under laws administered by the 
Secretary.  When there is an approximate 
balance of positive and negative evidence 
regarding any issue material to the 
determination of a matter, the Secretary 
shall give the benefit of the doubt to 
the claimant.

38 U.S.C.A. § 5107(a), (b) (West Supp. 2002).

The change in 38 U.S.C.A. § 5107(a) eliminated the 
requirement to submit a well-grounded claim.  The change also 
removed the obligation, from this subsection, to assist a 
veteran in developing the facts pertinent to his claim.

In spite of the elimination of the requirement to assist the 
veteran from 38 U.S.C.A. § 5107(a), VA has assisted this 
veteran in the development of his claim.  The veteran was not 
seeking to establish an initial entitlement to benefits, 
rather he was seeking an increased rating for a longstanding 
service-connected disability.  From the outset he has been 
requested to provide evidence to support his claims.  He was 
provided a number of VA examinations.  VA clinical records 
were obtained and used in evaluating his claim.

The veteran was afforded the opportunity for a hearing in the 
development of his case.  He elected to not have a hearing.

He was provided with a statement of the case (SOC) with 
respect to the issues on appeal that listed the provisions of 
law relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the issue in this 
case.  He was issued supplemental statements of the case that 
reviewed the evidence added to the claims folder subsequent 
to the SOC.  

In summary, the veteran has not identified any outstanding 
evidence that could be obtained that would support his claim.  
He has been informed of the evidence necessary to support his 
claim, and he has been assisted in the development and 
obtaining of that evidence.  While the recent decisions in 
Dyment and Bernklau may have established the state of the law 
as to the retroactive application of the duty-to-assist 
provisions of the VCAA, the fact is that this veteran was 
provided assistance in accordance with the state of the law 
in existence prior to that decision.  He was afforded the 
greater benefit in the development of his case.  Accordingly, 
the Board concludes that there was no prejudice to the 
veteran in the Board's adjudication of this case.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Entitlement to an increased rating for internal derangement 
of the right knee is denied.  

Entitlement to an increased rating for arthritis of the right 
knee is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

